IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-50883
                             Summary Calendar
                            __________________


CHARLIE WILBORN,

                                             Plaintiff-Appellant,

versus

CON CURSEY, Former Sheriff of Bastrop County (1990 - 1991);
JOHN DOE, (1), Former Bastrop County Jail Administrator
(1990 - 1991); JOHN DOE, (2), Former Bastrop County Jail Medical
Paramedic (1990 - 1991); ALBERT N. PFEIFFER, County Appointed
Counsel Represent to Plaintiff,

                                             Defendants-Appellees.



                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                          USDC No. 95-CV-508
                         - - - - - - - - - -
                             June 10, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



      Charlie Wilborn appeals the dismissal of his civil action

pursuant to 28 U.S.C. § 1915(d), contending that his claims under

42 U.S.C. § 1983 and the Rehabilitation Act are not time-barred and

that the district court abused its discretion in denying leave to

amend his complaint to include claims under the predecessor statute



      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 95-50883
                                -2-

of the Americans with Disabilities Act.        We have reviewed the

record and Wilborn's brief and conclude that the district court did

not abuse its discretion in dismissing the action as frivolous.      We

are unpersuaded by Wilborn's contention that his mental incompe-

tence tolled the limitations period.

    The appeal, too, is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       Because

the appeal is frivolous, it is DISMISSED.      5TH CIR. R. 42.2.

     We previously warned Wilborn in Wilborn v. Keel, No. 95-50370

(5th Cir. Dec. 20, 1995) (per curiam), that further frivolous

appeals would invite the imposition of sanctions and cautioned him

to review any pending appeals to ensure that they did not raise

frivolous   arguments.   Wilborn   has   not   heeded   this   warning.

Accordingly, Wilborn is barred from filing any pro se, in forma

pauperis civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court that is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court; the clerk of this court and the

clerks of all federal district courts in this circuit are directed

to return to Wilborn, unfiled, any attempted submission inconsis-

tent with this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.